PER CURIAM.
The petition for a rehearing in each of the above numbered and entitled causes is denied.
Since we have found the agreed statement of facts not explicit enough to reach questions touching the form of the attacked assessments, and since appellees request opportunity to supplement the agreed facts with evidence and to amend' its bill, in order that these matters may be considered by the District Court we modify our judgment by striking from it the direction to deny relief, and instead we remand the causes for further proceedings not inconsistent with the opinion of this court.